Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 04 December 2020 is acknowledged.
Claims 15-35 are cancelled. Claims 36-42 are added.
 Claims 1-14 and 36-42 are pending and under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Heller et al.
Claim(s) 1-13 and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Heller et al. (US20150094449).  
Heller et al. teach methods comprising combining biological samples with negatively charged degradative enzyme substrates to detect proteases within the sample, wherein the substrate is fluorescently labeled, i.e. tagged(e.g. para 0010-0014, pg. 2; para 0093-0094, pg. 7-8; para 0118,pg. 12; para 0122-0123,pg. 13).
 Furthermore, Heller et al. teach using multiple protease substrates, wherein each substrate is labelled with a different fluorophore, cleaved by different proteases to provide a unique signature of cleavage activity (e.g. para 0121-0123, pg. 12-13).
 Heller et al. teach providing body fluid samples, including blood, plasma and serum (e.g. para 0076-0077, pg. 5). 
Furthermore, Heller et al. teach providing a collection of different synthetic peptides, i.e. substrate library, that are negatively or neutrally charged and comprise a detectable moiety, such as a fluorophore. Heller et al. also teach including modified amino acids in the substrate peptides to facilitate substrate stability and cleavage specificity (e.g. para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; Table 1, pg. 10). 
Furthermore, the method of Heller et al. includes subjecting substrates to conditions that allow cleavage. Upon cleavage, each cleavage product has a different charge from the intact substrate, allowing for efficient separation of substrates and products based on charge. Therefore, detection of substrate is based on fluorescence detection and on separation based 
Heller et al. teach analysis of multiple types of proteases, including trypsins, thrombin, metalloproteases, and elastases (e.g. the degradative enzyme is a protease, such as a serine protease, a threonine protease, a cysteine protease, an aspartic acid protease, a metalloprotease or a glutamic acid protease. Degradative enzymes also include, but are not limited to chymotrypsin, trypsin, matrix metalloproteases, and thrombin. In some embodiments, the degradative enzyme is a-chymotrypsin, trypsin, elastase, matrix metalloproteinase-2 (MMP-2), MMP-9, MMP-14 as in para 0075, pg. 5).
Heller et al. teach using protease inhibitors, including an elastase inhibitor, to control degradative enzyme activity (e.g. para 0129, pg. 13-14; protease inhibitor cocktail as in Example 4, pg. 17).
Therefore, Heller et al. teach the limitations: a method of identifying protease activity in a complex biological sample, comprising: a)  obtaining a complex biological sample; b)    incubating the complex sample with a substrate library and a tag (i.e. multiple protease substrates, each substrate is labelled with a different fluorophore) to generate cleavage products; c)    separating the cleavage products from the complex sample; and d)    generating a proteolytic signature for the complex sample as recited in claim 1.
Furthermore, as Heller et al. teach body fluid samples, including blood, plasma and serum (e.g. para 0076-0077,pg. 5), , Heller et al. teach claim 2.
Furthermore, Heller et al. teach the limitation: wherein the substrate library is a synthetic peptide library as recited in claim 3.
claim 4.
Furthermore, as Heller et al. teach substrates tagged with different fluorophores, Heller et al. teach the limitation: wherein the tag is a fluorescent dye as recited in claim 5. 
Furthermore, Heller et al. teach the limitation: method of claim 1, wherein the cleavage products are separated from the complex sample by gel electrophoresis as recited in claim 6.
Furthermore, as Heller et al. teach fluorescence detection of cleavage patterns of products from activity of different proteases (e.g. Entire Heller reference and especially para 0121-0123, pg. 12-13; Example 4, pg. 17; Fig. 24), Heller et al. teach claims 7-9 .
Furthermore, as Heller et al. Heller et al. teach analysis of multiple types of proteases, including trypsins, thrombin, metalloproteases, and elastases (e.g. para 0075, pg. 5), Heller et al. teach claim 10.
Furthermore, Heller et al. teach the limitation: wherein the multiple classes of protease activity are selected from serine, cysteine, threonine, aspartyl, and metallopeptidase activity as recited in claim 11.
Furthermore, Heller et al. teach using protease inhibitors, such as an elastase inhibitor, to control degradative enzyme activity (e.g. para 0129, pg. 13-14; protease inhibitor cocktail as in Example 4, pg. 17).
claim 12.
Furthermore, Heller et al. teach the limitation: method of claim 12, wherein the activity inhibitor is an elastase-specific inhibitor as recited in claim 13.
Furthermore, as Heller et al. teach providing multiple substrates for different proteases such as trypsins, thrombin, metalloproteases, and elastases (e.g. para 0075, pg. 5; Very low levels of degradative enzymes (e.g. chymotrypsin, trypsin, matrix metalloproteases, peptidases, thrombin, amylases, lipases, nucleases, kinases) may be detected directly in blood, plasma and other biological samples using the degradative enzyme substrates and other charge differentiating substrates provided herein as recited in para 0076,pg. 5; para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; multiple substrates as in Table 1, pg. 10), Heller et al. teach the limitations: method of claim 3, wherein the synthetic peptide library comprises synthetic charge-changing fluorescent peptide substrates specific for proteases, wherein the charge changing peptide sequences selectively target proteases selected from coagulation-related proteases (i.e. thrombin), metalloproteases as recited in claim 36.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Heller et al. and Lefkowitz et al. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. in view of Lefkowitz et al. ("An electrophoretic method for the detection of chymotrypsin and trypsin activity directly in whole blood." Electrophoresis 31.2 (2010): 403-410.) as evidenced by Sigma P2714 Data sheet (published 20 December 2009).

Heller et al. teach using protease inhibitors, such as an elastase inhibitor and protease inhibitor cocktail, to control degradative enzyme activity (e.g. para 0129, pg. 13-14; protease inhibitor cocktail as in Example 4, pg. 17; Heller).
 However, they do not expressly teach claim 14.
Like Heller et al., Lefkowitz et al. teach methods comprising combining biological samples with charged degradative enzyme substrate to detect proteases within the sample, wherein the substrate is fluorescently labeled , i.e. tagged(e.g. Abstract, pg. 2442; Introduction section , pg. 2442-2443).
 Furthermore, Lefkowitz et al. teach using protease inhibitors to facilitate screening protease activity in whole blood samples. Specifically, Lefkowitz et al. teach a protease inhibitor cocktail (P2714) from Sigma (e.g. Entire Lefkowitz reference and especially section 2.1, Materials, pg. 2443; section 2.5: Detection in human whole blood and plasma using polyanionic focusing gels section, pg. 2444). 
	As evidenced by the Sigma data sheet, protease inhibitor cocktail P2714 comprises multiple protease inhibitors including E64 and EDTA (e.g. entire Sigma P2714 Data sheet).
Therefore, as both Heller et al. and Lefkowitz et al. teach using protease inhibitor cocktails to control protease activity in screening assays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heller to include the protease inhibitor cocktail P2714 as taught by Lefkowitz et al. because these claim elements were known in the art and one of skill in the art could have 
 Therefore, the combined teachings of Heller et al. and Lefkowitz et al. render obvious the limitation: wherein the activity inhibitor is selected from EDTA and E-64 as recited in claim 14.
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 37-42 are free of the prior art.  The closest art, Heller et al., teach charged substrates comprising Bodipy and other fluorophore tags (e.g. Entire Heller reference and especially para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; Table 1, pg. 10). However, as per the ABSS searches submitted on 22 June 2021, the prior art does not teach 100% sequence identity with the sequences recited in claims 37-42.
Claims 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639